United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Romulus, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1279
Issued: November 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2008 appellant filed a timely appeal from a January 23, 2008 decision
denying benefits for a claimed lower back and left hip injury. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury to his lower back
and left hip in the performance of duty on December 7, 2007.
FACTUAL HISTORY
Appellant, a 62-year-old baggage screener, filed a traumatic injury claim on
December 14, 2007, alleging that he injured his lower back and left hip while lifting luggage on
December 7, 2007. He submitted a December 8, 2007 report from a physician’s assistant, which
presented a history of injury and indicated that he had received physical therapy to treat his low
back pain.

On December 19, 2007 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive medical report from his treating physician describing his symptoms
and the medical reasons for his condition and an opinion as to whether his claimed condition was
causally related to his federal employment. The Office requested that appellant submit the
additional evidence within 30 days.
Appellant submitted a December 8, 2007 Form CA-16 report from Dr. Thomas D. Pipis,
a general practitioner, who diagnosed a strained lower back and strained left hip. Dr. Pipis stated
the history of injury, noted lower back pain to palpation and indicated with a checkmark that the
condition found was caused or aggravated by his employment activity.
Appellant submitted four reports from Dr. Mark A. Weiner, a general practitioner. On
December 8, 2007 Dr. Weiner indicated that appellant had lumbar pain and noted that he
developed pain in his lower back and left hip while lifting a bag weighing 40 pounds on
December 7, 2007. He stated that appellant’s pain was immediate, mild, moderate and aching
and was located in the left lower lumbar region. Dr. Weiner advised that appellant’s symptoms
were exacerbated by touch or movement. He related a history of work-related low back
pain/strain, which occurred one month previously.
In a December 14, 2007 report, Dr. Weiner stated:
“[Appellant] returns today for recheck of lumbar and left hip.
“[Appellant] feels the pattern of symptoms is slightly better. The pain is located
on left lumbosacral region and the left hip. [He] has been working within the duty
restrictions. [Appellant] has been taking … medications with only minimal
improvement. The pain is described as moderate. The symptoms are exacerbated
by activity or flexion.
“Of note [appellant] reports he has had left hip pain for about six months as was
recently diagnosed with osteoarthritis of the left hip. He reports that his arthritis
is so severe that he is potentially being referred for a total hip replacement.”
Dr. Weiner noted tenderness over the hip joint and tenderness of the left paraspinous
muscles at the L5 level. He diagnosed lumbosacral strain and severe degenerative joint disease
of the left hip and outlined restrictions of no lifting, pushing or pulling exceeding 20 pounds.
In a report dated December 21, 2007, Dr. Weiner stated:
“[Appellant] returns for a recheck for [his lumbosacral strain] injury.
“[Appellant] feels the pattern of symptoms is improving and feels better. He still
has some pain in his low back. [Appellant’s] hip pain is approaching his baseline
which is related to his nonoccupational osteoarthritis of the left hip. He reports he
plans to see his personal doctor in about two weeks to discuss treatment and
possible hip replacement.”

2

Dr. Weiner stated findings on examination and reiterated his prior diagnoses and work
restrictions. In a January 4, 2008 progress report, he stated:
“[Appellant] feels the pattern of symptoms is improving. He reports his back pain
has resolved. [Appellant] has lingering pain in both hips that is related to his
ongoing treatment for nonoccupational degenerative joint disease.... [He] cannot
identify any exacerbating factors. [Appellant] cannot identify any alleviating
factors.”
Dr. Weiner reiterated his previously stated findings and conclusions and released
appellant from treatment.
Appellant also submitted physical therapy reports dated December 18, 21 and 31, 2007
and January 4, 2008.
By decision dated January 23, 2008, the Office denied the claim, finding that appellant
failed to submit sufficient medical evidence in support of his claim that he sustained a lower
back and left hip injury in the performance of duty on December 7, 2007.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
In this case, appellant experienced the employment incident at the time, place and in the
manner alleged. However, the question of whether an employment incident caused a personal
injury can only be established by medical evidence.9 Appellant has not submitted rationalized,
probative medical evidence to establish that the employment incident on December 7, 2007
caused a personal injury and resultant disability.
Appellant submitted several reports from Dr. Weiner which stated findings on
examination, noted his complaints of lower back and left hip pain and diagnosed lumbosacral
strain and severe degenerative joint disease of the left hip. These reports, however, did not relate
these diagnoses to the December 7, 2004 incident at work. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.10 Dr. Weiner indicated that appellant sustained an injury to his lower back and left
hip on December 7, 2007 while lifting a heavy bag of luggage. He stated that appellant had
mild, moderate pain in the left lower lumbar region which was exacerbated by activity or flexion.
Dr. Weiner also noted that appellant had severe left hip pain for about six months and had been
diagnosed with osteoarthritis/severe degenerative joint disease of the left hip; however, he stated
that the origin of his left hip pain was nonoccupational. He outlined restrictions of no lifting,
pushing or pulling exceeding 20 pounds. Dr. Weiner noted improvement in appellant’s
symptoms and a decrease of pain, though he stated that appellant still had some pain in his lower
6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

John J. Carlone, supra note 4.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

4

back. In his January 4, 2008 report, he indicated that appellant believed his back pain had
resolved, though he had lingering pain in both hips. Dr. Weiner stated that appellant could not
identify any exacerbating factors and released him from treatment.
The record also contains a December 8, 2007 form report from Dr. Pipis, who noted that
appellant had sustained an injury on December 7, 2007 while lifting heavy luggage, indicated
that he had some pain at the L5 level at palpation and diagnosed a strained lower back and
strained left hip. While the reports from Drs. Weiner and Pipis presented diagnoses of
appellant’s conditions, they did not address whether these conditions were caused by the
December 7, 2007 incident.11 Appellant failed to provide a rationalized, probative medical
opinion relating his diagnosed conditions to any factors of his employment.12
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant failed to submit rationalized medical opinion
evidence which sufficiently describe or explain the medical process by which the December 7,
2007 work accident would have been competent to cause the claimed lower back/left hip injury.
Accordingly, appellant did not establish that he sustained a lower back/left hip injury in
the performance of duty. The Office properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a lower back and
left hip injury in the performance of duty.

11

Dr. Pipis’ form report that supported causal relationship with a checkmark is insufficient to establish the claim.
The Board has held that without further explanation or rationale, a checked box is not sufficient to establish
causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).
12

The Board notes that the reports appellant submitted from a physicians’ assistant do not constitute medical
evidence pursuant to section 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

